Citation Nr: 1218019	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety disorder, depressive disorder, and dysthymia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).

During the course of the appeal on the issue of entitlement to service connection for PTSD, the evidentiary development has resulted in evidence showing diagnoses of anxiety disorder, depressive disorder, and dysthymia. Thus, the issue is characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and dysthymia pursuant to the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009). The Board has therefore listed the issue on the title page accordingly and the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran was engaged in combat with the enemy in active service during the Vietnam Era, and his assertion as to exposure to acoustic trauma therein is consistent with the circumstances of such service.   

3. The Veteran has a current diagnosis of bilateral hearing loss for VA purposes and tinnitus.

4. The competent, credible, and probative evidence of record does not demonstrate a nexus between the conceded acoustic trauma and the current bilateral hearing loss disability, a continuity of symptomatology since discharge from service, nor a manifestation of the disability within one year following discharge from service.

5. The competent, credible, and probative evidence of record does not demonstrate a nexus between the conceded acoustic trauma and the current diagnosis of tinnitus. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2009 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the April 2009 letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the service connection claims for bilateral hearing loss and tinnitus, the evidence of record includes the Veteran's service treatment records, two buddy statements, and June 2009 VA audiological examination report. The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned. Id.

If the record demonstrates a veteran engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002). Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.

The specific dates encompassing the "periods of war" are set by statute, to include the Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975. 38 U.S.C.A. § 101(29)(A) (West 2002) (in the case of a veteran who served in the Republic of Vietnam during that period).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that in a February 2012 substantive appeal, via a VA Form 9, the Veteran asserted that he was assigned as a weapons infantryman and served in combat with exposure to loud artillery fire and mortar fire on a near-constant basis. The Veteran's assertions of combat experience are supported by his DA Form 20 and DD Form 214 which document his active service in Vietnam from July 1966 to January 1967, his military occupational specialty (MOS) was weapons infantryman, and his receipt of the Combat Infantry Badge (CIB), along with other medals and awards. As a result, the Board finds that the Veteran had exposure to acoustic trauma during service. 38 U.S.C.A. §§ 101(29)(A), 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

Therefore, the questions for consideration are whether the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, and whether there is a nexus between the current disabilities and the conceded acoustic trauma. 

A. Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The service treatment records do not show complaints, treatment, or a diagnosis of a bilateral hearing loss disorder. At the July 1964 entrance examination, the Veteran exhibited some degree of hearing loss, but no abnormalities with regard to his hearing or the diagnosis of a bilateral hearing loss disorder was noted. See Hensley, 5 Vet. App. at 157. His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
10 (20)
unavailable
5 (10)
LEFT
15 (30)
10 (20)
10 (20)
unavailable
25 (30)

(Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. So, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.)

At the time of separation from service, the June 1967 separation examination report shows no degree of hearing loss, no abnormalities with regard to his hearing were noted, and the Veteran denied a history of ear, nose, or throat trouble at that time. His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
-5 (0)

Since separation from service, the first, and only, documentation of the Veteran's audiometry testing results were in a June 2009 VA audiological examination report. On examination, his auditory thresholds in the right ear were 55, 75, and 85 decibels from the 2000 to 4000 Hertz ranges, and were all over 40 decibels in the left ear from the 500 to 4000 Hertz ranges. His speech recognition scores using the Maryland CNC Test were less than 94 percent in both ears. Thus, the Board finds the Veteran has a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385 (2011).

The Board now considers whether there is a nexus between the conceded acoustic trauma and current bilateral hearing loss disability.

On VA examination in June 2009, the Veteran reported a history of decreased hearing acuity, difficulty understanding his wife and grandchildren and whenever he is in crowded environments, as well as an incident that involved removing a bug from his left ear while in Vietnam. In addition to documenting the Veteran's pertinent service history and military noise exposure, the VA examiner noted the Veteran's report of occupational noise exposure from working as a policeman for 10 years and recreational noise exposure from the shooting range. After conducting the evaluation, eliciting a thorough history from the Veteran, and reviewing the claims file, to include the Veteran's service treatment records, the VA examiner opined that the diagnosis of bilateral sensorineural hearing loss is not likely related to service because the Veteran exhibited normal hearing throughout service. Thus, the Board finds this VA examination report does not etiologically relate the Veteran's bilateral hearing loss to service or to any in-service incurrence. There is no contrary medical opinion of record.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").

As part of the current VA disability compensation claim, the Veteran asserted that his symptoms of bilateral hearing loss have been continuous since service. Specifically, in a February 2012 statement, he noted that after his platoon was ambushed one night in Vietnam, a bug flew into his left ear, he was flown to a field hospital the next morning where the bug was removed, and has had hearing problems since then.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss after separation from service. Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record. Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history shown at the service separation examination he denied any history or complaints of symptoms of bilateral hearing loss and his audiometry results revealed no degree of hearing loss. The Veteran's in-service history at the time of separation from service is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation. See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss for multiple years following active service. The Board emphasizes the multi-year gap between discharge from active duty service in 1967 with the first documentation for the claimed disability in the June 2009 VA audiological examination report (nearly a 40-year gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his bilateral hearing loss disorder began in service until he filed his current VA disability compensation claim. Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). Moreover, in a February 2012 statement, he reported that he was never given a hearing test at the time he was discharged from service, yet as previously noted, the Veteran's bilateral audiometry test results were documented on the June 1967 separation examination report. These inconsistencies in the record weigh against the Veteran's credibility. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his own previous histories of onset of symptoms given after service, and internally inconsistent statements. For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

The Board acknowledges the Veteran's submission of two lay statements; however, finds they are not probative. The June 2009 statement of a service comrade discusses an incident he experienced in Vietnam but does not provide any information regarding the Veteran's claimed hearing loss.  A June 2009 statement from B.J.C, another service comrade, indicated that the Veteran had told him that he had gotten an insect in his ear and had gone to the medics because he could not hear from this ear.  He noted that the Veteran told him that the ear was very infected and caused a great deal of pain.  It was indicated that the Veteran returned to the field and that he and the Veteran were separated but he would see the Veteran after that on occasion.  That statement does not indicate that B.J. C. had any personal knowledge of hearing loss experienced by the Veteran in service or after service.  There is no indication that either person has any medical training or the medical expertise to offer an opinion on a medical matter, such as the etiology of the Veteran's hearing loss.  As such, neither statement provides competent, credible or probative evidence showing that the Veteran had hearing loss in service, continuity of symptoms since service or that there is any nexus between the current hearing loss in service.  

The Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral hearing loss. See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As a result, the Board finds there is no competent, credible, and probative evidence of a nexus between an in-service incurrence, to include the conceded acoustic trauma and the current bilateral hearing loss disability, thus service connection cannot be granted on a direct basis.

The Board has considered whether the disability on appeal can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011). As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service. In fact, review of the evidentiary record reveals the Veteran's diagnosis of bilateral sensorineural hearing loss for VA purposes was first noted in the June 2009 VA audiological examination report. Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

B. Tinnitus 

The evidentiary record shows a current diagnosis for tinnitus as the Veteran reported having constant bilateral tinnitus at the June 2009 VA audiological examination. The Board acknowledges the Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that came through the use of his senses. See Layno, 6 Vet. App. at 465; Jandreau, 492 F.3d at 1377 (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").

The Board now considers whether there is a nexus between the conceded acoustic trauma and the Veteran's current tinnitus. 

Following the June 2009 VA audiological examination, the examiner reported the Veteran's tinnitus is less likely as not a symptom associated with hearing loss and opined that "the military file failed to provide any documentation pertaining to tinnitus, [and] [a]s a result, insufficient information is available to render the requested opinion on tinnitus without resorting to speculation." The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). In this case, the examiner noted review of the claims file and medical records, elicited a history of military, occupational, and recreational noise exposure from the Veteran, and noted that the onset and etiology of the Veteran's reported tinnitus were unknown. As a result, the Board finds the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of an etiological opinion. 

The evidence of record does not show the Veteran alleges he has experienced tinnitus since active service. In fact, the June 2009 VA audiological examination report notes that after eliciting a medical history from the Veteran, the onset of tinnitus was marked as unknown. Thus, the Board does not find the Veteran contends a continuity of symptomatology for tinnitus after separation from service. See, e.g., Layno, 6 Vet App. at 465; Buchanan, 451 F.3d at 1331. 

Again, although the Veteran is competent to describe symptoms observable to a lay person, he is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his tinnitus. See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186; Jandreau, 492 F.3d at 1372. As a result, the Board finds there is no competent, credible, and probative evidence of a nexus between the conceded acoustic trauma and the Veteran's current tinnitus, thus service connection cannot be granted. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for tinnitus. See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and dysthymia. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist a claimant to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the outset, given the Veteran's combat status, as discussed above, his claimed in-service stressors, described in the February 2009 and August 2009 statements of record, are found to be consistent with his active service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). Therefore, the questions for consideration are whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, and dysthymia, and whether there is a nexus between a current psychiatric disability and service. 

In July 2009, the Veteran underwent VA examination in connection with his service connection claim for PTSD and was diagnosed with an anxiety disorder NOS (not otherwise specified). In October 2009, the Veteran submitted a private psychiatric progress note from Dr. R. J. which noted DSM-IV code 90801 and a diagnosis code of 309.81, which as interpreted by the accompanying internet printouts indicates PTSD. Thereafter, the RO initiated a request, in light of VA outpatient treatment records showing his treatment for complaints of PTSD and diagnoses of depression and anxiety, for the July 2009 VA examiner to provide an addendum opinion as to whether the Veteran is found to be diagnosed with PTSD due to service events, and if not, is the Veteran's depression or anxiety related or due to service. In a May 2010 addendum opinion, the examiner stated: 

	This Veteran continues to be treated at the Longview community-based 	outpatient clinic (CBOC) but without a diagnosis of PTSD. He has been seen 	by various individuals at the Longview clinic as well as the Shreveport 	Overton Brooks VA and has not been diagnosed with PTSD. Therefore, it is 	this examiner's opinion that the results of the original examination 	[completed in July 2009] remain the same and that the Veteran does not have 	a condition due to military service related events. 

Subsequently, an April 2011 VA outpatient psychiatric treatment record shows an Axis I impression of PTSD; however, there is no indication such a finding was made pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). As a result, the Board finds the July 2009 VA examination report and May 2010 addendum opinion are inadequate and an additional examination is necessary to determine whether the Veteran has a current diagnosis of PTSD and whether there is a nexus between an acquired psychiatric disorder and service.

The Board notes that during the course of this appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed. See 38 C.F.R. § 3.304(f) (2011). The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. See 75 Fed. Reg. 39843 (July 13, 2010). The Board finds the amended regulations under 38 C.F.R. § 3.304(f)(3) are applicable for the remaining claim on appeal and the Veteran and his representative should be given adequate notice of such.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in 38 C.F.R. § 3.304(f)(3). 

2. Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's acquired psychiatric disorder from April 2011, the date of the most recent treatment record, to the present. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Afford the Veteran the appropriate VA examination to determine whether the Veteran has PTSD and /or any other psychiatric disorder. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, all pertinent psychiatric diagnoses should be diagnosed, and a full explanation for all opinions expressed should be provided.

If the Veteran is found to have PTSD, the examiner must identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis. The examiner must also provide an opinion as to whether: (1) the diagnosis of PTSD is related to the conceded in-service stressor, or (2) any claimed stressor regarding "fear of hostile military or terrorist activity" is adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed psychiatric disability had its onset during service or is in any way related to service, to include an in-service incurrence.

4. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


